324 F.2d 311
Raymond RODRIGUEZ-DE LEON, Petitioner,v.IMMIGRATION AND NATURALIZATION SERVICE, Respondent.
No. 18773.
United States Court of Appeals Ninth Circuit.
Nov. 14, 1963.

David C. Marcus, Los Angeles, Cal., for petitioner.
Francis C. Whelan, U.S. Atty., Donald A. Fareed, Asst. U.S. Atty., Chief of Civil Section, and Jacqueline L. Weiss, Asst. U.S. Atty., Los Angeles, Cal., for respondent.
Before BROWNING and DUNIWAY, Circuit Judges, and MATHES, District judge.
DUNIWAY, Circuit Judge.


1
Petitioner seeks review of a final order of deportation.  He did not, however, exhaust his administrative remedies by appeal to the Board of Immigration Appeals.  Under these circumstances, his petition must be dismissed.  Siaba-Fernandez v. Rosenberg, 9 Cir., 1962, 302 F.2d 139; Murillo-Aguilera v. Immigration and Naturalization Service, 9 Cir., 1963,313 F.2d 141.  Section 10(c) of the Administrative Procedure Act (5 U.S.C. 1009(c)) is of no help to petitioner.  It applies 'except as otherwise expressly required by statute.'  Here the statute, section 106(c) of the Immigration and Nationality Act, (8 U.S.C. 1105a(c)) does otherwise expressly require.


2
Dismissed.